Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  July 20, 2018                                                                   Stephen J. Markman,
                                                                                             Chief Justice

  156972                                                                                Brian K. Zahra
                                                                                Bridget M. McCormack
                                                                                      David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                       Kurtis T. Wilder
  DELISHA M. WILLIAMS, Personal                                                  Elizabeth T. Clement,
  Representative of the Estate of SHARITA M.                                                      Justices
  WILLIAMS,
               Plaintiff-Appellant,
  v                                                     SC: 156972
                                                        COA: 332755
                                                        Wayne CC: 15-000780-NO
  CONSUELLA LEWIS and U.S. SECURITY
  ASSOCIATES, INC., d/b/a ADVANCE
  SECURITY,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 21, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

           MCCORMACK, J. (dissenting).

        I respectfully dissent from the Court’s leave denial. I would have granted leave to
  consider whether the Court of Appeals properly analyzed the plaintiff’s wrongful-death
  claim in its opinion reversing the trial court’s denial of the defendant’s motion for
  summary disposition.

          Plaintiff Sharita Williams was shot and killed by an ex-lover and coworker, Myron
  Williams, at their workplace. 1 Sharita was a receptionist at the Park Family Healthcare
  clinic. Myron was a maintenance worker at the clinic. Sharita began a romantic
  relationship with Myron in March of 2012 but eventually broke it off. Myron responded
  by stalking and threatening her.

         In April 2013, in response to Myron’s stalking and threats, the Wayne Circuit
  Court issued a personal protection order (PPO) ordering Myron, among other directives,
  to avoid coming to the clinic between 9:00 a.m. and 5:00 p.m. Sharita discussed the PPO
  and the reasons it was issued with coworkers, including security guard Consuella Lewis.
  Lewis worked for Advance Security, a company that was contracted to protect Park
  Family Healthcare. Sharita asked Lewis to serve the PPO on Myron on April 8, but she
  refused. Sharita told Lewis that the PPO barred Myron from entering the clinic between
  9 a.m. and 5 p.m. She also told Lewis that Myron shared nude pictures of her with her

  1
      Sharita and Myron were not related.
                                                                                        2

acquaintances, broke into her home, and stole her car, and that she had to move into a
new home because Myron was harassing her. Lewis also knew that Myron carried a
concealed pistol and always brought it to work.

       The next morning, Lewis was on duty at 9:00 a.m. when Myron entered the
building. Lewis thought it was “weird” for Myron to walk up to the building—he usually
drove his truck—but did nothing to stop him as he entered the clinic through the
employees’ door. Lewis recalled there was nothing unusual about his appearance,
although another witness said Myron looked like “trouble.” A minute later, Myron shot
and killed Sharita and then himself.

        Sharita’s estate filed a wrongful death action against Lewis and Advance Security.
The defendants filed a motion for summary disposition under MCR 2.116(C)(10). The
trial court denied it, but the Court of Appeals reversed on an interlocutory basis in an
unpublished per curiam opinion. The panel held that Advance Security owed no duty to
Sharita because her employer, which contracted with Advance Security, had no duty to
protect her from Myron’s criminal acts.

       Generally, there is no duty to protect a person from the criminal acts of a third
party. See Bailey v Schaaf, 494 Mich. 595, 604 (2013). But “a landlord has a duty to
respond by reasonably expediting police involvement where it is given notice of a
specific situation occurring on the premises that would cause a reasonable person to
recognize a risk of imminent harm to an identifiable invitee.” Id. at 614 (cleaned up).
The panel relied on this principle to hold that, “given the comparability of the employer-
employee relationship to the landlord-tenant and business invitor-invitee
relationships, . . . the same limited duty applies [to employer-employee relationships].”
Williams Estate v Lewis, unpublished per curiam opinion of the Court of Appeals, issued
November 21, 2017 (Docket No. 332755), p 5. As the quoted language suggests, the
decision to liken the employer-employee relationship to the landlord-tenant relationship
was a new doctrinal development. And maybe it is a sound development, but I believe it
warrants closer review from this Court. There may be reasons to treat the two
relationships differently.

       In addition, assuming Bailey v Schaaf is the correct standard for evaluating this
claim, I am not confident that the Court of Appeals properly reversed the trial court’s
                                                                                                               3

decision to deny summary disposition. A party is only entitled to summary disposition
under MCR 2.116(C)(10) if “there is no genuine issue regarding any material fact and the
moving party is entitled to judgment as a matter of law.” West v Gen Motors Corp, 469
Mich. 177, 183 (2003). A trial court’s grant of summary disposition is reviewed de novo.
Loweke v Ann Arbor Ceiling & Partition Co, LLC, 489 Mich. 157, 162 (2011). In Bailey,
the defendant-landlord hired security guards to protect guests in their apartment complex.
A man entered the complex with a handgun and threatened to kill someone, and a tenant
informed security. Security did not respond, and the man shot the plaintiff in the back,
paralyzing him. The plaintiff sued both the landlord and the security company. Bailey,
494 Mich. at 600-601. This Court held that a landlord has a duty to reasonably expedite
police involvement when given notice of imminent harm to an identifiable invitee, id. at
615-616, and this duty was imputed to the security guards through their agency
relationship with the landlord, id. at 618. Because the shooter plainly posed a danger to
the plaintiff, the guards had a duty to notify the police. Id.

        Although there is no evidence that Myron entered the workplace announcing his
intent to kill, Lewis knew that there was a court order preventing him from entering the
workplace at the time he did so, that the court order was entered because he had been
stalking and harassing Sharita and had committed past crimes against her, and that he had
made a habit of carrying a firearm. Given all of this, I question whether the trial court
erred by denying the defendant’s motion for summary disposition. I do not see an error
in the court’s determination that there was a question of material fact as to whether these
circumstances would cause “a reasonable person to recognize a risk of imminent harm to
an identifiable invitee.” Id. at 614.

       I would have granted leave to give these questions full consideration.

       BERNSTEIN, J., would grant leave to appeal.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         July 20, 2018
       t0717
                                                                             Clerk